department of the treasury internal_revenue_service washington d c date un kxkkekeeeuekreeeekkeekee contact person rekkerrerekrek id number ekkkkkereeeee haekekkerkekeererekeerreerer telephone number krekkekkererekreereekrekeeer rekkeerekeeeker t eo b4 employer_identification_number legend the foundation eeesae at sith haonanek inne xia fitiaetiie yn ttttiicniice dear applicant this is in response to a letter of date requesting three rulings on behalf of the foundation with respect to the use of certain assets the foundation received a determination_letter dated date that it was a tax-exempt private_foundation as described in sec_501 and sec_509 of the internal_revenue_code its stated purpose was to reduce educational deficiencies and lessen social and cultural tensions prior to the death of a its founder in it made grants to public_charities assisting public school education subsequent to the death of a in the foundation acquired two pieces of it also acquired additional assets in the form of artwork property x and y furnishings and manuscripts as a result of a series of distributions from a’s estate several paintings were distributed to the foundation on date the foundation took possession of all the assets by date at that time it decided that instead of selling them it would use them for charitable q programs operated either by the foundation or by other charitable organizations to this end the foundation expanded its board_of trustees purchased insurance coverage for the assets determined short-term charitable programs for its new assets and commenced planning activities it also hired consultants with experience in construction projects for facilities of not-for-profit_organizations to make recommendations as to repairs improvements and maintenance which would be required in order to make x a property which includes residential buildings recreational facilities and gardens suitable for public uses these included upgrading heating and air conditioning renovation of parts of the structures obtaining a zoning variance and devising a plan for_the_use_of x such as conference center a public park or open space an archive or environmental center to date the foundation has hosted conferences meetings and other events it has also entered at x with several public_charities and governmental entities into a lease with a public charity that permits the public charity to lease one of the recreational facilities free of charge for seven to eight months of the year with regard to the art collection the foundation has determined that it is not practical to open x to the general_public for the purposes of viewing the art it has loaned several of its most valuable paintings to three art museums and signed an agreement with another museum to exhibit some of its paintings for a year beginning date the foundation has also assembled a team of conservators and students to implement a conservation plan for the art collection a database has been developed to catalog the tangible_personal_property the archives which contain letters from historically important individuals require cataloging conservation and repair the foundation is working with a consultant to determine the long-range disposition of y while putting it to immediate charitable use in the interim y contains buildings of historic significance and land of environmental significance the foundation is negotiating with two public_charities in the hope that y will ultimately be a center for environmental and cultural conservation foundation has hosted more than thirty visitors from public_charities universities private_foundations and government agencies that have undertaken study and research at y the the foundation has asked the service to rule that upon receiving title to the assets described above the foundation has used them or held them directly in carrying out its exempt_purpose and therefore these assets may be excluded in determining the foundation's minimum_investment_return pursuant to sec_4942 of the code x the expenses and costs incurred in maintaining and preparing the assets described above for their ultimate charitable use constitutes qualifying distributions within the meaning of sec_4942 of the code the assets described above are in use or held for use directly in carrying out the foundation's exempt purposes within the meaning of sec_4942 of the code by the implementation of the activities described above sec_4942 of the code imposes on private_foundations other than operating_foundations as defined in section j an excise_tax of fifteen percent on a foundation's undistributed_income sec_4942 of the code defines the term undistributed_income as the amount by which the distributable_amount exceeds its qualifying distributions the amount of income required to be distributed by a private_foundation with respect to a particular taxable_year is its distributable_amount sec_4942 d of the code defines the term distributable_amount as an amount equal to the sum of the minimum_investment_return increased by certain qualifying distributions recouped by an organization and reduced by the sum of taxes imposed on the private_foundation under subtitle a and sec_4940 sec_4942 of the code defines the term minimum_investment_return as five percent of the excess of a the aggregate of fair_market_value of all assets other than those which are used or held for use directly in carrying out the foundation's exempt purposes over b the acquisition_indebtedness determined under sec_514 without regard to the taxable_year in which the indebtedness occurred thus an organization may exclude from its calculation of minimum_investment_return the value of assets which are used or held for use directly in carrying out the organization's exempt_purpose sec_4942 of the code provides that for the purposes of this section the term qualifying_distribution generally means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or any paid to acquire an asset used to or held for uses directly in carrying out one or more purposes described in sec_170 the purposes described in sec_170 are in part religious charitable scientific literary or educational sec_53_4942_a_-2 of the foundation and similar excise_taxes regulations excludes from the assets taken into account in determining the minimum_investment_return any asset used or held for use directly in carrying out one or more purposes described in sec_170 the purposes described in sec_170 are in part religious charitable scientific literary or educational ig sec_53_4942_a_-2 of the regulations provides that an asset is used or held for use directly in carrying out the foundation's exempt_purpose only if the asset is actually used by the foundation in the carrying out of the charitable educational or other similar purpose which gives rise to the exempt status of the foundation or the foundation owns the asset and establishes to the commissioner's satisfaction that its immediate use for such exempt_purpose is not practical based on the facts and circumstances of the particular case and that definite plans exist to commence such use within a reasonable period of time sec_53_4942_a_-2 of the regulations provides examples of assets which are used or held for use directly in carrying out a foundation's exempt_purpose these may include real_estate used by the foundation directly in its charitable educational or other similar exempt_activities any physical facilities used in such activities such as paintings or other works_of_art owned by the foundation which are on public display and property leased by a foundation in carrying out its charitable educational or other similar exempt_purpose at no cost or at a nominal rent to the lessee or for a program-related purpose within the meaning of sec_4944 in general whether a particular asset is being held_for_the_production_of_income or investment rather than used or held for use directly by the foundation is a question of fact revrul_75_470 1975_2_cb_207 holds that an organization formed for the purpose of promoting an appreciation of history through the acquisition restoration and preservation of homes churches and other buildings of architectural or historical significance and to open these building for viewing by the general_public qualifies for exemption under sec_501 revrul_86_49 1986_1_cb_243 holds that an organization formed for the purpose of preserving the historic or architectural character of a community though acquisition and subsequent disposition of the property subject_to restrictive covenants qualifies as a charitable_organization under sec_501 of the code revrul_74_498 1974_2_cb_387 holds that a collection of paintings owned by a foundation formed to further the arts that is loaned under an active loan program for exhibition in museums universities and similar institutions is being used directly in carrying out the foundation's exempt purposes within the meaning of sec_4942 of the code and the value of the paintings is excluded in computing the foundation's minimum_investment_return revrul_68_572 1969_2_cb_119 provides in relevant part that a lease between two parties both of whom are exempt under sec_501 will be considered as substantially related to the charitable purpose of the lessor where ger the lease is substantially below market_value and there is a close relation between the purposes and functions of the parties revrul_75_207 1975_1_cb_361 determined that a private_foundation which preserved an island of ecological significance in its natural state limited public access to researchers and had working relations with public and private educational systems was being used directly to carry out the foundation's exempt purposes under sec_4942 of the code the collection of paintings are exhibited in several museums under an active loan program in a manner such as the one described in revrul_74_498 1974_2_cb_387 and are thus being used directly in carrying out the foundation's exempt purposes the leasing of one of x’s recreational facilities to a public charity free of charge for seven to eight months of the year is a below-market value lease to an exempt_organization as described in revrul_68_572 and is substantially related to the foundation’s charitable purpose y is of ecological significance in its natural state and although it is not open to the general_public it is currently in use for educational and conservation purposes as described by revrul_75_207 foundation assets that are not currently in use for their ultimate charitable purposes are being prepared for their ultimate charitable use preparation in this case includes repairs renovations and restorations that are necessary before the assets can be put into public uses in light of the size and type of assets involved the foundation’s timetable seems reasonable based on the application of the above principles to the facts presented in the ruling_request we rule as follows that ever since the foundation received title to the assets described above it has used them or held them directly in carrying out its exempt_purpose therefore they may be excluded in determining the foundation's minimum_investment_return that the expenses and costs incurred in maintaining and preparing these assets for their ultimate charitable use constitutes qualifying distributions within the meaning of sec_4942 that the foundation’s implementation of charitable activities and proposed plans and timetable regarding the ultimate charitable use of the assets will not affect the characterization of the assets as being used or held for use directly in carrying out the foundation’s exempt purposes these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any changes that may have bearing on your tax status should be reported to the service we are sending a copy of this ruling to the ohio te_ge office because this letter could help resolve any questions about your exempt status you should keep it with your permanent records lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours bervetot v duct gerald v sack manager exempt_organizations technical group
